DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS submitted on 28 January 2021 includes a reference to KR 20-1993-0011106 along with English Abstract thereof.  The English Abstract pertains to chip parts and does not pertain to the door handle as taught by the Korean Patent Application.  Applicant needs to provide a proper English Abstract that pertains to said Application.  Examiner did not strike through the reference, as the reference is proper, but the abstract does not pertain thereto.  Appropriate action is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 15, Applicant claims “a water discharge channel formed thereof…”  Examiner defines thereof to mean “of the thing just mentioned; of that”.  So Examiner asks of what?  The handle member, the door member, or the door?  Applicant should particularly point out and distinctly claim their invention.  Otherwise, this claim language is indefinite.
Claims 2-14 and 16-20 are rejected for containing the same indefiniteness issues as claims 1 and 15, respectively, from which these claims depend.
Claim 13 recites the limitations "the water leakage member", “the first discharge hole”, and “the second discharge hole” in lines 1-2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 18 recites the limitation "the first outlet" in line 1.  There is insufficient antecedent basis for these limitations in the claim.
Claim 19 recites the limitation "at least one second discharge hole" in lines 1-2.  There is insufficient antecedent basis for these limitations in the claim.  Applicant has not claimed a first discharge hole, therefore there cannot be a second discharge hole.
Claim 20 recites the limitation "the first discharge hole" in line 2.  There is insufficient antecedent basis for these limitations in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711